                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                WESTERN DIVISION

ANTHONY EZELL,                                                                    PLAINTIFF
ADC #143958

v.                                4:18CV00396-BRW-JTK

LON WATSON, et al.                                                             DEFENDANTS

                                             ORDER

       I have received proposed findings and recommendations (Doc. No. 74) from United

States Magistrate Judge Jerome T. Kearney.    There have been no objections.   After a review of

those proposed findings and recommendations, I adopt them in their entirety.

       Accordingly, Defendant’s Motion for Summary Judgment (Doc. No. 64) is GRANTED

IN PART AND DENIED IN PART.           It is GRANTED with respect to Plaintiff’s claims against

Defendants Allen, Brawley and Sylvester and his official capacity claim against Defendant

Watson.   The motion is DENIED with respect to Plaintiff’s individual capacity excessive force

claim against Defendant Watson.

       IT IS SO ORDERED this 1st day of April, 2019.



                                             Billy Roy Wilson    __________
                                             UNITED STATES DISTRICT JUDGE




                                               1
